Lyon, J.
Appeals in two cases'between these parties having been determined at the present term, one in favor of the plaintiff and the other in favor of the defendant, and judgment for costs having been duly entered pursuant to such determin'ation, the defendant now moves that the amount of the judgment in his favor be set off against the judgment in favor of the plaintiff.
In opposition to the motion the attorneys for the plaintiff have produced proof, that, before notice of this motion was given, the plaintiff duly assigned to them the judgment in his favor in part payment’for their services in the action and for certain advances theretofore made by them for his benefit, and due notice of such assignment was given to the attorneys for the defendant.
Under these circumstances the motion must be denied. Without the assignment the attorneys would have a lien upon the judgment for their services in the action, and the existence of such lien would, of itself, be a complete answer to this motion. Eor it cannot be doubted that the attorney has a lien *284■upon the judgment which he has recovered for his client, for his services and disbursements in recovering the same. In addition to the cases cited by counsel for the plaintiff, see Courtney v. McGavock, 23 Wis., 619. and cases there cited; also Marshall v. Meech, 51 N. Y., 140.
Indeed, were we to presume (as we reasonably might presume) that the written contract on which the actions were founded was in the possession of the plaintiff’s attorneys during the litigation, such lien extended to the cause of action; and payment of the plaintiff’s claim to the plaintiff, without the consent of his attorneys, even before judgment, would not defeat such lien. Howard v. The Town of Osceola, 22 Wis., 453.
In any view of the case, the motion must be denied. The defendant having died while the motion was pending, the order denying the same will be entered as of April 15th, 1874 ; and, under the special circumstances of the case, no costs will be awarded, other than clerk’s fees on the motion.
By the Court. — So ordered.